United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W, Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-0959
Issued: October 6, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 4, 2016 appellant, through counsel, filed a timely appeal from a March 10, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits, effective July 4, 2013, because she had no
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board.
20 C.F.R. § 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board.
Id. An attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor,
subject to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of
fees to a representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

residuals of her March 29, 2010 work injury after that date; and (2) whether appellant met her
burden of proof to establish that she had residuals of her March 29, 2010 work injury on or after
July 4, 2013.
FACTUAL HISTORY
On April 19, 2010 appellant, then a 51-year-old distribution clerk, filed a traumatic injury
claim (Form CA-1) alleging that on March 29, 2010 she sustained an injury to her back due to
pushing heavy mail carts at work. She stopped work on April 7, 2010.
In September 2010, OWCP referred appellant and the case record to Dr. David G. Carr,
an osteopath and Board-certified orthopedic surgeon, for an examination and opinion regarding
whether she sustained a work injury on March 29, 2010. In an October 18, 2010 report, Dr. Carr
reported physical examination findings on that date. He indicated that appellant had a workrelated right sacroiliac joint strain and noted that she suffered a work-related aggravation of
degenerative disc disease of her low back, which would have resolved within 12 weeks of the
March 29, 2010 incident.
On November 8, 2010 OWCP accepted that appellant sustained a right sacroiliac
ligament sprain and temporary aggravation of degeneration of lumbar or lumbosacral
intervertebral disc disease (ceased June 21, 2010). Appellant received disability compensation
on the daily rolls beginning May 14, 2010 and on the periodic rolls beginning January 16, 2011.
In a May 11, 2011 report, Dr. Dianne Obayan, an attending Board-certified physical
medicine and rehabilitation physician, indicated that appellant was totally disabled from work
due to her back problems.
On March 6, 2013 OWCP referred appellant and the case record to Dr. Michael E. Holda,
a Board-certified orthopedic surgeon, for an examination and opinion regarding whether
appellant continued to have residuals of her March 29, 2010 work injury. In a March 20, 2013
report, Dr. Holda discussed her factual and medical history and reported the findings of the
physical examination he performed on that date.3 He noted that appellant’s complaints of
continuous low back pain, mostly on the right side, with occasional pain and numbness in both
legs. Dr. Holda reported that, upon examination, she had no scoliosis and that her lumbar
lordosis was normal. Appellant flexed her back to approximately 60 degrees with complaints of
pain at the extreme and had approximately 10 degrees of lumbar extension with pain. Dr. Holda
noted that she had no tenderness to palpation of the lumbar paravertebral musculature and that
sensation to light touch was maintained in the lower extremities. The extensor hallucis longus
musculature was strong in both lower extremities.
In his March 20, 2013 report, Dr. Holda diagnosed chronic low back pain with
degenerative arthritis of the lumbar spine and grade 1 degenerative spondylolisthesis of L4-5.
3

Dr. Holda indicated that a magnetic resonance imaging (MRI) scan from November 2011 showed mild grade 1
anterolisthesis of L4 on L5, severe degenerative facet arthrosis at L4-5, and endplate degenerative signal changes at
L5-S1. Electromyogram and nerve conduction studies from December 2011 revealed normal upper and lower
extremities.

2

He found no evidence that active residuals of the March 29, 2010 work injury were present, such
as right sacroiliac ligament sprain, and indicated that “no work restrictions would be indicated
due to her accepted work-related conditions.” Dr. Holda opined that appellant could work eight
hours per day and noted:
“No active residuals are identified, so no work-related treatment is indicated. In
summary, I found no objective evidence of residuals concerning a work-related
injury. [Appellant] does have significant degenerative disease of her lumbar spine
related to her age and the aging process, and not work related. Based on these
findings, I would recommend a 15-pound lifting restriction and no repetitive
bending or twisting at the waist for one year. No additional treatment is indicated
for residuals of [appellant’s] work injury to the lumbar spine.”
On April 18, 2013 OWCP wrote to appellant’s attending physician, Dr. Obayan, and
requested that she review the second opinion report of Dr. Holda and respond to its findings
regarding work-related residuals. It provided 30 days for Dr. Obayan to provide a response, but
none was received within the allotted time.
In a May 22, 2013 letter, OWCP advised appellant that it proposed to terminate her
wage-loss compensation and medical benefits because she ceased to have residuals of her
March 29, 2010 work injury. It indicated that the weight of the medical opinion evidence
regarding work-related residuals rested with the March 20, 2013 opinion of Dr. Holda, the
second opinion physician, and it provided appellant 30 days to submit evidence and argument
challenging the proposed termination action.
Appellant submitted a June 22, 2013 report in which Erin Szuch, an attending nurse
practitioner, discussed her low back problems.
By decision dated July 3, 2013, OWCP terminated appellant’s wage-loss compensation
and medical benefits effective July 4, 2013, because she had no residuals of her March 29, 2010
work injury after that date. It found that the weight of the medical opinion evidence regarding
residuals of the March 29, 2010 work injury rested with the well-rationalized March 20, 2013
opinion of Dr. Holda.
Appellant submitted a July 15, 2013 report, in which Dr. Obayan discussed her medical
history and reported findings of a physical examination on that date. Dr. Obayan diagnosed facet
joint arthropathy, lumbosacral spondylosis without myelopathy, and cervical disc degeneration.
She posited that appellant’s ongoing back pain was due to an aggravation of lumbar facet
arthropathy by her March 29, 2010 work injury. Dr. Obayan noted that the mechanism of the
March 29, 2010 work injury was extension of the spine while pushing a heavy load. She opined
that it was extremely unlikely that appellant would be able to return to her prior employment.4
Appellant requested a review of the written record by an OWCP hearing representative.
In a November 13, 2013 decision, the hearing representative affirmed OWCP’s July 3, 2013
4

In an August 19, 2013 form report, Dr. Obayan indicated that appellant was unable to work and that no partial or
total recovery was expected within six months.

3

decision, but remanded the case to OWCP for further development. She found that OWCP
appropriately gave the weight of medical opinion evidence to Dr. Holda and that it met its
burden of proof to terminate appellant’s wage-loss compensation and medical benefits effective
July 4, 2013. The hearing representative found, however, that there was a new conflict in the
medical opinion evidence between Dr. Holda and Dr. Obayan regarding whether appellant had
residuals of her March 29, 2010 work injury after July 4, 2013. She remanded the case to
OWCP for development, including referral of appellant and the case record for an impartial
medical examination, and the issuance of a de novo decision regarding work-related residuals
after July 4, 2013.
In April 2014, OWCP referred appellant and the case record to Dr. Donald F. Garver, a
Board-certified orthopedic surgeon, for an impartial medical examination and opinion regarding
whether she had residuals of her March 29, 2010 work injury.
In a May 29, 2014 report, Dr. Garver discussed appellant’s factual and medical history,
including her history of diagnostic testing, and detailed the findings of his physical examination
on May 20, 2014. He indicated that, upon examination, she complained of some pain on
extension of her knees. Appellant’s deep tendon reflexes were negligible at both the knee and
the ankle and she was able to dorsiflex her feet without difficulty. Dr. Garver noted that she
complained of some pain in the left hip area and that there was some quadriceps weakness on the
left side. Appellant’s unsuccessful finger-to-nose testing was an indication of cerebellar
dysfunction or dysmetria. Dr. Garver indicated that she had some numbness on the dorsum of
her left foot to pinch testing, but was not appreciably abnormal. Appellant had a negative
Babinski on sides, right and left, and that there was no evidence of weakness or atrophy in the
gastrocnemius muscles.
Dr. Garver indicated that it was obvious that appellant had substantial problems with her
back, dating back to at least 2003. He noted significant MRI scan evidence of facet degeneration
of an advanced degree at L4-5 and endplate changes at L5-S1 as early as April 17, 2010, and
pointed out that testing was repeated in November 2013 without a change in morphology.
Dr. Garver indicated, “It is clear that the notes and the literature reviewed indicate that
[appellant] had advanced degenerative changes in her lower back, which preexisted this incident
of March 29, 2010 by a number of years.” He opined that, after review of all the records and
after physical examination, appellant had no residuals of the back injury of March 29, 2010, but
that she was not able to work based on nonwork-related conditions, including severe left hip
arthritis and cerebellar dysfunction. Dr. Garver reiterated that appellant had no residuals of the
March 29, 2010 injury and noted, “[T]he findings with [appellant’s] back far preexist the
incident of March 29, 2010 and throughout the records are indicated to have been an ongoing
problem in the life of a 55-year-old lady who has obviously been somewhat hampered by
lumbosacral arthritis and degenerative process throughout the past 10+ years.”
In a July 11, 2014 decision, OWCP found that appellant did not meet her burden of proof
to establish that she had residuals of her March 29, 2010 work injury on or after July 4, 2013. It
found that the weight of the medical opinion evidence with respect to work-related residuals
rested with the opinion of Dr. Garver, the impartial medical examiner.

4

Appellant requested a telephonic hearing with an OWCP hearing representative. During
the hearing held on February 10, 2015, counsel argued that the May 29, 2014 report of
Dr. Garver did not contain adequate medical rationale to support its conclusions.
By decision dated April 28, 2015, the hearing representative affirmed OWCP’s July 11,
2014 decision. She found that the weight of the medical opinion evidence with respect to workrelated residuals rested with the opinion of Dr. Garver.
Appellant submitted several reports of Dr. Lucia Zamorano, an attending Board-certified
neurosurgeon, including a July 23, 2014 report in which she noted that appellant had continuing
problems with her low back, particularly at the L4-5 level, and with her left hip.5 On October 20,
2014 Dr. Zamorano posited that appellant was a candidate for L4-5 transforaminal lumbar
interbody fusion surgery.
In a treatment record dated April 12, 2015, Dr. David Cox, an attending Board-certified
family practitioner, noted paraspinal muscle spasm and tenderness over appellant’s lumbar spine
on examination and diagnosed failed back syndrome.
On July 13, 2015 Dr. Peter Bono, an attending Board-certified orthopedic surgeon,
performed back surgery on her including decompression, postlumbar interbody fusion, posterior
arthrodesis at L4-5.6
In a March 10, 2016 decision, OWCP denied modification of its April 28, 2015 decision
noting that the medical evidence of record did not show that appellant had residuals of her
March 29, 2010 work injury on or after July 4, 2013.
LEGAL PRECEDENT -- ISSUE 1
Under FECA, once OWCP has accepted a claim it has the burden of justifying
termination or modification of compensation benefits.7 OWCP may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.8
It’s burden of proof includes the necessity of furnishing rationalized medical opinion evidence
based on a proper factual and medical background.9 Rationalized medical evidence must contain
an opinion based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature

5

On December 13, 2013 Dr. Zamorano performed fusion surgery at L5-S1 on appellant.

6

On July 9, 2015 Dr. Bono noted that as the prior surgery by Dr. Zamorano was felt to be work related “it is
reasonable that the upcoming surgery be considered a continuation of treatment for the injuries.”
7

I.J., 59 ECAB 408 (2008); Vivien L. Minor, 37 ECAB 541, 546 (1986).

8

Charles E. Minniss, 40 ECAB 708, 716 (1989).

9

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

5

of the relationship between the diagnosed condition and the established employment
condition/factors.10
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained a right sacroiliac ligament sprain, and temporary
aggravation of degeneration of lumbar or lumbosacral intervertebral disc disease. By decision
dated July 3, 2013, it terminated her wage-loss compensation and medical benefits effective
July 4, 2013 because she had no residuals of her March 29, 2010 work injury after that date.
OWCP found that the weight of the medical opinion evidence regarding residuals of the
March 29, 2010 work injury rested with the March 20, 2013 opinion of Dr. Holda, an OWCP
referral physician.
The Board finds that the weight of the medical evidence is represented by the thorough
and well-rationalized opinion of Dr. Holda.11 The March 20, 2013 report of Dr. Holda
establishes that appellant had no disability or need for medical care due to her March 29, 2010
employment injury after July 4, 2013.
In his March 20, 2013 report, Dr. Holda diagnosed chronic low back pain with
degenerative arthritis of the lumbar spine and grade 1 degenerative spondylolisthesis of L4-5.
He found no evidence that active residuals of the March 29, 2010 work injury were present, such
as right sacroiliac ligament sprain, and indicated that “no work restrictions would be indicated
due to her accepted work-related conditions.” Dr. Holda noted, “No active residuals are
identified, so no work-related treatment is indicated. In summary, I found no objective evidence
of residuals concerning a work-related injury.” He also indicated that appellant had significant
degenerative disease of her lumbar spine related to her age and the aging process, and noted that,
based on these nonwork-related findings, he recommended a 15-pound lifting restriction and no
repetitive bending or twisting at the waist for one year.
The Board has carefully reviewed the opinion of Dr. Holda and notes that it has
reliability, probative value, and convincing quality with respect to its conclusions regarding the
relevant issue of the present case. Dr. Holda provided a thorough factual and medical history
and accurately summarized the relevant medical evidence.12 He provided medical rationale for
his opinion by explaining that appellant did not have objective residuals of the March 29, 2010
injury and that her continuing back problems were due to the natural progression of her
nonwork-related degenerative back condition.13

10

P.K., Docket No. 08-2551 (issued June 2, 2009); John W. Montoya, 54 ECAB 306 (2003).

11

Id.

12

See Melvina Jackson, 38 ECAB 443, 449-50 (1987); Naomi Lilly, 10 ECAB 560, 573 (1957).

13

Appellant submitted a June 22, 2013 report in which Erin Szuch, an attending nurse practitioner, discussed her
low back problems. However, under FECA, the report of a nonphysician, including a nurse, does not constitute
probative medical evidence L.L., Docket No. 13-829 (issued August 20, 2013).

6

LEGAL PRECEDENT -- ISSUE 2
After termination or modification of compensation benefits, clearly warranted on the
basis of the evidence, the burden for reinstating compensation benefits shifts to appellant. In
order to prevail, appellant must submit rationalized medical evidence and establish by the weight
of the reliable, probative, and substantial evidence that she had an employment-related disability,
which continued after termination of compensation benefits.14
Section 8123(a) of FECA provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”15 In situations
where there exist opposing medical reports of virtually equal weight and rationale and the case is
referred to an impartial medical specialist for the purpose of resolving the conflict, the opinion of
such specialist, if sufficiently well rationalized and based upon a proper factual background,
must be given special weight.16
ANALYSIS -- ISSUE 2
As found above, OWCP properly terminated appellant’s wage-loss compensation and
medical benefits effective July 4, 2013 based on the opinion of Dr. Holda, OWCP’s referral
physician. After this proper termination of her wage-loss compensation and medical benefits
clearly warranted on the basis of the evidence, the burden for reinstating compensation benefits
after July 4, 2013 shifted to her.
After the termination of appellant’s wage-loss compensation and medical benefits
effective July 4, 2013, OWCP properly determined that a conflict in the medical opinion arose
between Dr. Holda and Dr. Obayan, an attending physician, on the issue of whether appellant
continued to have residuals of the March 29, 2010 work injury.17 In order to resolve the conflict,
it properly referred her, pursuant to section 8123(a) of FECA, to Dr. Garver for an impartial
medical examination and an opinion on the matter.18
The Board finds that the special weight of the medical evidence with respect to workrelated residuals after July 4, 2103 is represented by the thorough, well-rationalized opinion of
Dr. Garver and that appellant did not meet her burden for reinstating compensation benefits after
July 4, 2013.19
14

Wentworth M. Murray, 7 ECAB 570, 572 (1955).

15

5 U.S.C. § 8123(a).

16

R.H., 59 ECAB 382 (2008); James P. Roberts, 31 ECAB 1010 (1980).

17

Dr. Obayan submitted a July 15, 2013 report in which she found that appellant continued to exhibit residuals of
her March 29, 2010 work injury. This report contained an opinion that contrasted with the March 29, 2013 opinion
of Dr. Holda.
18

See supra note 15.

19

See supra note 16.

7

In his May 29, 2014 report, Dr. Garver discussed appellant’s factual and medical history,
including her history of diagnostic testing, and detailed the findings of his physical examination
on May 20, 2014. He noted significant MRI scan evidence of advanced facet degeneration of an
advanced degree at L4-5 and endplate changes at L5-S1 as early as April 17, 2010, and pointed
out that testing was repeated in November 2013 without a change in morphology. Dr. Garver
indicated, “It is clear that the notes and the literature reviewed indicate that [appellant] had
advanced degenerative changes in her lower back, which preexisted this incident of March 29,
2010 by a number of years.” He posited that, after review of all the records and after physical
examination, appellant had no residuals of the back injury of March 29, 2010, but that she was
not able to work based on nonwork-related conditions, including severe left hip arthritis and
cerebellar dysfunction.
The May 29, 2014 report of Dr. Garver establishes that appellant had no disability due to
her March 29, 2010 work injury after July 4, 2013. The Board has carefully reviewed the
opinion of Dr. Garver and finds that he provided a thorough factual and medical history and
accurately summarized the relevant medical evidence. Dr. Garver provided a proper analysis of
the factual and medical history and the findings on examination, including the results of
diagnostic testing, and reached conclusions regarding appellant’s condition, which comported
with this analysis. He provided medical rationale for his opinion by explaining that her
continued back problems were due to her underlying nonwork-related back condition rather than
residuals of the March 29, 2010 work injury.
Appellant also submitted additional medical evidence, including reports of
Dr. Zamorano, Dr. Cox, and Dr. Bono, which appellant argues are sufficient to establish that she
was entitled to compensation after July 4, 2013 due to residuals of her March 29, 2010 work
injury. The Board has reviewed the additional evidence submitted by appellant and notes that it
is not of sufficient probative value to establish that she had residuals of her March 29, 2010 work
injury after July 4, 2013. While Dr. Zamorano performed back surgery on December 13, 2013
and Dr. Bono performed back surgery on July 13, 2015, neither physician submitted a
rationalized medical report relating appellant’s surgery to residuals of the March 29, 2010 work
injury.20 For these reasons, appellant did not meet her burden of proof to establish that she had
residuals of her March 29, 2010 work injury on or after July 4, 2013.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective July 4, 2013 as she had no residuals of her
March 29, 2010 work injury after that date. The Board further finds that appellant did not meet

20

On July 9, 2015 Dr. Bono indicated that because prior surgery performed by Dr. Zamorano was felt to be work
related “it is reasonable that the upcoming surgery be considered a continuation of treatment for the injuries.”
However, he did not provide an explanation for this opinion based on objective findings.

8

her burden of proof to establish that she had residuals of her March 29, 2010 work injury on or
after July 4, 2013.
ORDER
IT IS HEREBY ORDERED THAT the March 10, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 6, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

